Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is in
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statement is being considered by the examiner.


Allowable Subject Matter
Claims 1 – 4, 6 – 11 and 13 – 14 (renumbered 1 – 12) are allowed.


Examiner’s note
In response to approval of terminal disclaimer filed on 05/09/2022, examiner has withdrawn Double patenting rejection with US Patent no. 11,051,354 B2 (application no. 16/331,633).
In response to cancellation of claims 15 – 20, examiner has withdrawn Double patenting rejection with US co-pending application no. 17/349,013.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 05/09/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1 and 8 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 8 are therefore allowable.
The prior arts of record fail to teach a method performed by a network node in a cellular network for mapping at least one of a New Radio (NR) encryption algorithm or an NR integrity protection algorithm to a pre-defined Long-Term Evolution (LTE) algorithm, wherein a Radio Resource Control (RRC) connection re-establishment message is provided to a user equipment (UE) that was previously connected to a Radio Access Network (RAN) via Signaling Radio Bearer 1 (SRB1), wherein SRB 1 is configured with an NR Packet Data Convergence Protocol (PDCP) configuration and  the UE's connection to the RAN is re-established that includes applying a LTE PDCP configuration to SRB 1, as substantially described in the independent claims 1 and 8. The claims further describe after the UE receives the RRC connection re-establishment message, the UE derives a plurality of security keys and the network node applies ciphering using the plurality of derived security keys. The claims also state that a host configured to operate in a communication system to provide an over-the-top (OTT) service; configured to provide user data associated with the OTT service; and configured to initiate transmission of the user data from the network node, wherein the network node transmits the user data over the re-established connection. The claims are novel over the prior arts in terms of entirety of the claim. Claims 2 – 4, 6 – 7 depend on claim 1; and claims 9 – 11, 13 – 14 depend on claim 8. Therefore, dependent claims 2 – 4, 6 – 7, 9 – 11 and 13 – 14 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474